Citation Nr: 0103299	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  He served in Vietnam from April 1967 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied service 
connection for PTSD.


REMAND

In correspondence dated in January 1999, the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR) reported that a "Dallas A. Driver" had been 
killed in action in October 1970 and that they were unable to 
document a "Harold Orndorff" being killed in action.  An 
extract of an Operational Report-Lessons Learned (OR-LL) of 
the 9th Infantry Division (9th Inf Div), the veteran's higher 
headquarters during his Vietnam tour, for the period of 
February-April 1968 was submitted.  The OR-LL revealed that 
on February 2nd and 3rd, Battery B, 4th Artillery (Btry B, 4th 
Arty) was attacked by mortar fire.  Also, an extract from an 
OR-LL submitted by the 214th Combat Aviation Battalion (214th 
Cbt Avn Bn) for the period of February-April 1968 was 
received.  The OR-LL documents that in February 1968 Camp 
Martin Cox (Bearcat) was attacked by rocket and mortar fire.  
Bearcat was the base camp for Btry B, 4th Arty.  As a result 
of this attack 2 U.S. soldiers from the 9th Inf Div were 
wounded in action.  It was noted that information concerning 
the veteran's military medical treatment should be in his 
official military personnel file that could be requested from 
the Director, National Personnel Records Center (NPRC).

The Board finds that the only verified stressors are the two 
mortar attacks in February 1968.  In West v. Brown, 7 Vet. 
App. 329 (1995), it was held that a psychiatric examination 
for the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  
The examinations which have found PTSD in this case have 
cited several stressors in addition to those which are 
verified.  Accordingly, the veteran should be examined to 
determine whether he has PTSD related to the two verified 
mortar attacks in service.  For this reason, the case is 
Remanded to the RO for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should be instructed that the 
only stressors accepted by VA as actually 
having occurred are the mortar attacks in 
February 1968; other claimed stressors 
such as shrapnel wounds and the deaths of 
fellow servicemen are to be disregarded.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has PTSD which is 
the result of mortar and/or rocket 
attacks in February 1968.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




